Dear Mr. Conner:
The Plaquemines Parish Council has been approached by a number of groups who are interested in receiving its support for various fairs and festivals. The Council questions if it may legally contribute to fairs and festivals and if so how much it may contribute annually.
Louisiana law provides that police juries of the state may, at their discretion, appropriate not more than $5,000.00 per year in support of and participation in fairs, agricultural festivals or other properly organized agricultural activities.1 It is, therefore, our opinion that the Plaquemines Parish Council may appropriate a total of $5,000.00 per year in support of and participation in fairs and festivals. We do not interpret the law to mean that the Council may contribute $5,000.00 per fair or festival. The statute very clearly states that the total amount of support cannot exceed $5,000.00 per year.
We also point out that although the statute mentions a dollar amount in support of fairs and festivals, it also includes participation in fairs and festivals. Thus, support includes labor and/or equipment contributed by the Council for the event. Therefore, the total contribution in dollars or services cannot exceed $5,000.00 per year.
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ____________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
DATE RELEASED: December 9, 2003
1 La.R.S. 33:3001